PER CURIAM.
Pursuant to a petition from the Traffic Court Review Committee, Rule 6.340 of the *3Florida Rules of Practice and Procedure, 311 So.2d 665, is amended in the manner as appended to this opinion and said amendment is hereby adopted. This amendment shall be effective immediately.
It is so ordered.
OVERTON, C. J., and ROBERTS, ADKINS, BOYD, ENGLAND, SUNDBERG and HATCHETT, JJ., concur.
Rule 6.340 Rule on Admission that Traffic Infraction Was Committed; Affidavit of Defense
(a) If any person admits that a traffic infraction was committed, the official shall set the civil penalty and enter judgment accordingly and for this purpose may hear evidence on the nature of the case and after the hearing may refuse to accept the admission in his discretion.
(b) No admission shall be received by the court other than by appearance of the offender or the offender’s attorney in open court or as herein provided in these rules of by statutory law. The acceptance by a court of a signed admission or waiver of trial, contrary to the provisions of these rules or statutory law is forbidden.
(c) Any person charged with the commission of a traffic infraction who is not a resident of or domiciled in the county where the alleged infraction took place may, at the direction of the clerk or traffic violations bureau, file a written statement setting forth facts justifying the filing of an affidavit of defense or file an affidavit of defense directly if practicable upon posting a reasonable bond set by the official.
Any person charged with the commission of a traffic infraction who is a resident of or domiciled in the county where the alleged infraction took place, if unable to appear because of an extended illness or extended absence from the county, may, at the direction of the clerk or traffic violations bureau, file a written statement setting forth facts justifying the filing of an affidavit of defense or file an affidavit of defense directly if practicable upon posting a reasonable bond set by the official.
If a written statement of facts is filed and in the opinion of the official, it affirmatively appears from these facts that the interests of justice will best be served by allowing the alleged offender to file an affidavit of defense, such affidavit, upon the posting of a reasonable cash appearance bond set by the official, may be filed with the clerk of the court or the traffic violations bureau.
Any such affidavit shall be sworn to before a notary public, deputy clerk or clerk. Upon acceptance of an affidavit by an official it shall be accepted as an appearance. Such affidavits may be accepted where a mandatory hearing is required to either deny or admit the commission of the infraction or as an appearance denying the commission of the infraction where no mandatory hearing is required. Such affidavit shall be considered in evidence by the official presiding at the time when such case is scheduled for hearing and the case may be adjudicated upon evidence offered in support of the complaint and such affidavit.
Committee Note
The following is a recommended form to be used as an affidavit of defense. Information as to who may file such an affidavit and any other pertinent information may be provided on the back of the form.
*4AFFIDAVIT OF DEFENSE
(Name of Alleged Offender)
IN THE COUNTY COURT, (Number of Complaint) IN AND FOR_COUNTY, FLORIDA
Before me, personally appeared,-who having
(Name of Alleged Offender)
been duly sworn, deposes and says:
1.) My name is: _; I reside permanently at _; _; and I received the above num-
Street and No. City and State
bered complaint charging me with-on-at_AM-PM Description of Violation
Date Time
2.) At the time of the alleged violation, I was driving a-
Type of Motor Vehicle
in a_on_in_County,
Direction Street or Avenue
Florida.
3.) I am leaving _ County on _, and my hearing date is
Date
-at Court Location_, at_
Date Location Time
4.) I am DENYING/ADMITTING (strike one) the commission of the infraction because: (Explain your defense in your own words, being as brief as possible, but omitting no material facts that will help the Official arrive at a judgment in your case. (PRINT OR TYPE)
(IF MORE SPACE IS NEEDED FOR EXPLANATION-USE REVERSE SIDE)
_Sworn to and subscribed before
Signature of Affiant (Alleged Offender) me, this-day of-,
19_
Deputy Clerk, County Court or Notary Public
NOTE: This Affidavit will be presented to the presiding Official together with the complaint against you, on the date noted on your copy of the complaint or as soon thereafter as possible. You will be advised by mail of the result, and will, at that time, receive from the Court a check covering the balance of your bond, after deduction of penalty, if any is imposed. The Judges of this Court reserve the right to compel personal appearance as may be determined by the gravity or seriousness of the offense charged.